Exhibit 99.1 For Immediate Release April 21, 2010 OTC BB: “CCBC” CHINO COMMERCIAL BANCORP REPORTS QUARTER EARNINGS Chino, California, April 21, 2010 – The Board of Directors of Chino Commercial Bancorp (OTCBB:CCBC), the parent company of Chino Commercial Bank, N.A., announced the results of operations for the Bank and the consolidated holding company for the first quarter ended March 31, 2010 with net earnings of $41,285, a 65.4% decrease from net income of $119,269 for the first quarter of last year. Net income per basic share for the first quarter was $0.06 as compared to $0.17 for the first quarter last year. Dann H. Bowman, President and Chief Executive Officer stated, “During this time of uncertainty in the financial services industry, we are pleased to report that the Bank remains profitable and stable, however because the Bank made significant provisions to Loan Loss Reserve during the first quarter, the net earnings were lower than the same quarter last year. Fortunately, during this time when many banks have to cut back on lending, we have significant capacity to continue making loans and support the community. We have also recently announced the opening of the Bank’s third branch office in Rancho Cucamonga. Though the economy remains slow, we see great potential for expansion in this area, and look forward to a very good year.” Financial Condition At March 31, 2010, total assets were $110.8 million, an increase of $7.2 million or 7.0% from December 31, 2009, and an increase of $21.9 million or 24.7% from March 31, 2009. This is a direct result of the growth of the Bank’s deposits.
